DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the narrow diameter suction extension" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

With respect to Claim 8, it is unclear what is meant by “supplemented” or what structure is imparted thereby, and the specification does not provide a definition for this term.  For the purpose of examination, the examiner has interpreted “wherein a portion of the polymer tubing of the connection section is supplemented to secure the control structure” to mean that any connection structure is present.  Appropriate correction is required. 

The term “about” in claims 6, 7, and 13-16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what specific values are included in the claimed ranges because “about” is not clearly defined.

The term “approximately” in claims 9 and 11 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what specific values are included in the claimed ranges because “approximately” is not clearly defined.

Claim 12 recites the limitation "the fitting" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that applicant is attempting to make reference to “fittings” (plural) from Claim 1. 

Claims 2-17 are rejected because they depend from rejected Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0018773) in view of Look et al. (US 2015/0282821).
With respect to Claims 1 and 12, Wang teaches a catheter system (Figures 1-19) comprising: 
a guide catheter 10 comprising a tubular shaft with a central lumen 44 having, a proximal end and a distal opening, and a proximal section operably connected with the proximal end of the tubular shaft, wherein the tubular shaft comprises an engagement section having an inner diameter associated with the lumen extending through the engagement section (Figures 1, 2, 4, 8, and 11); and 
a catheter extension (26, 114, 144, 214, 314; Figures 1-19) comprising a connecting section (26, 126; Figures 1-19; especially Figures 3-5) comprising polymer tubing 30 defining a central lumen 28, a tubular extension (36, 146, 246, 356; Figures 1-19) comprising a tube that is connected with the polymer tubing of the connecting section extending from the connecting section in a distal direction, and a control structure (16, 32, 42, 116) extending from the connecting section in a proximal direction, the control structure terminating in a wire coil (32, 42; Figures 3-4) embedded in the polymer tubing of the connection section (paragraphs [0040-0042]), wherein the connecting section is configured to slide within the central lumen of the engagement section of the tubular shaft to change the relative position of the connecting section within the central lumen and provide for at least a portion of the narrow diameter catheter extension to extend outward from the distal opening of the tubular shaft at appropriate configurations of the connecting section, the connecting section and the tubular extension to a distal opening of the tubular extension.  See Abstract and entire disclosure, especially paragraphs [0037-0045] and [0056]).
Wang teaches the catheter system substantially as claimed, but does not specifically teach that the catheter is a suction catheter system, such that the guide catheter is connected to a suction system at its proximal end. 
Look teaches a catheter system comprising a guide catheter 108 and a suction extension that is connected to a connection section that extends through the guide catheter (Figures 3-24), wherein the catheter system further comprises a suction extension 114 extending through the suction catheter 108 (Figures 4-29.  Specifically, the guide catheter comprises a proximal end and a distal opening, and a proximal section operably connected with the proximal end of the tubular shaft and having fittings that connect to a suction device (vacuum device 146; Figures 4, 6, and 29; paragraphs [0078] and [0081]) through a portion of the central lumen (as required by Claim 12), wherein the tubular shaft comprises an engagement section having an inner diameter associated with the lumen extending through the engagement section.  This configuration allows fluid to be aspirated through the suction extension, into the guide catheter, and out of the body (abstract), thereby allowing undesirable material such as thrombus to be removed [0004].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Wang’s catheter system to have a suction source at the proximal end of the guide catheter, as suggested by Look, such that the catheter system may be used to aspirate thrombus from a patient’s body. 

With respect to Claims 2 and 3, Wang teaches that the wire coil 42 is a flat wire coil that is bonded between layers of the suction extension [0042].  Although Wang does not explicitly teach that the elements are heat bonded together, the claimed phrase “heat bonded together”  is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

	With respect to Claims 4 and 5, Wang teaches that at least a portion of the polymer tubing comprising the control structure and the central lumen of the connecting section has a non-cylindrical cross section, wherein at least a portion of the tubing comprises a major outlet diameter and a minor outlet diameter that is smaller than the major outlet diameter (Figures 6B, 7B, and 13; paragraphs [0049] and [0057]).  Wang, however, does not specifically teach that the connecting section engages the inner lumen of the engagement section of the guide catheter at two locations along the circumference.
	However, Look further teaches an embodiment wherein the suction extension has a connection section is engaged by the guide catheter at two locations along its circumference (by wires 605 and 626; Figures 50A-51C).  Specifically, Look teaches that this dual-wire configuration allows for improved control over the position of the suction extension [0161].   It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Wang’s catheter system to have the connection sections engage the inner lumen of the engagement section of the guide catheter at two locations along the circumference, as suggested by Look, in order to provide improved control over the position of the suction extension.
	In the alternative, it has been held that the mere duplication of parts does not constitute a patentable improvement in the art when said duplication does not result in a non-obvious change in functionality (see MPEP § 2144.04. VI. B.).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide Wang’s catheter extension with two connecting sections instead of one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  


With respect to Claim 8, Wang teaches that a portion of the tubing is supplemented with the wire coil and a reinforcement member 32 to secure the control structure (Figures 3-4). 
With respect to Claim 9, Wang teaches that the connecting section (26 in Figure 4; 126 in Figure 5) is approximately constant over its length. 
With respect to Claims 10, Wang teaches that the outer diameter of the connecting section (specifically section 42 that connects element 26 to element 20) tapers distally.  See Figures 3 and 4.  
With respect to Claim 11, Wang teaches that the distal outer diameter of the connecting section (adjacent numeral 42) is embedded in the tubular extension (Figures 3-4; paragraph [0042]), and therefore has a diameter that is approximately equal to that of an adjacent portion of the tubular extension. 
With respect to Claims 6, 7 and 13-16, Wang and Look both teach catheter system sized for insertion into the patient’s vasculature, and therefore teach the claimed dimensions.  However, in the event that this interpretation is not clearly envisaged by applicant, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, a skilled artisan would have recognized the proper component dimensions for use in a given application, and merely changing the size of these components would not have resulted in a nonobvious change in functionality.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the suction catheter system of Wang and Look to have the dimensions claimed in claims 6, 7, and 13-16, because a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  

With respect to Claim 17, Wang teaches that the duction extension may have a curve 360 in an unstrained configuration at the distal end.  See the embodiment of Figure 19; paragraphs [0060-0061]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,478,535 in view of Ressemann et al. (US 2002/0165574). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a suction catheter system comprising a guide catheter and a suction extension comprising a connecting section, a tubular extension, and a control structure extending proximally from the connecting section.  The instant claims are broader than the ‘535 claims because they do not specifically require that the tubular extension has a distal inner diameter that is 20-90% of the engagement section inner diameter, or that a suction lumen is formed extending from the fitting configured to connect to the suction device through a portion of the central lumen, the connecting section and the tubular extension to a distal opening of the tubular extension, and wherein the connecting section engages the inner lumen of the engagement section of the guide catheter at two locations along the circumference.
The ‘535 claims do not specifically require that the control structure terminates in a wire coil that is embedded in the polymer tubing of the connection section.  However, this structure is known in the art.  For example, Ressemann teaches an emboli protection catheter comprising a control structure that is advanceable into the vasculature, the control structure comprising a wire coil 139 that is embedded in the tubing of the connection section (see Figure 1C and [0108-0109]).  The wire coil provides a kink-resistant structure that prevents kinking and excessive bending of the tube [0108-0109].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of the ‘535 claims to have a wire coil that is embedded in the polymer tubing of the connection section, as suggested by Ressemann, in order to prevent excessive bending and kinking of the device during use.  

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,716,915 in view of Ressemann et al. (US 2002/0165574).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a suction catheter system comprising a guide catheter and a suction extension comprising a connecting section, a tubular extension, and a control structure extending proximally from the connecting section.  The instant claims are broader than the ‘915 claims because they do not specifically require that the tubular extension has a distal inner diameter that is 20-90% of the engagement section inner diameter, or that a suction lumen is formed extending from the fitting configured to connect to the suction device through a portion of the central lumen, the proximal portion, and the suction tip to a distal opening. 
The ‘915 claims do not specifically require that the control structure terminates in a wire coil that is embedded in the polymer tubing of the connection section.  However, this structure is known in the art.  For example, Ressemann teaches an emboli protection catheter comprising a control structure that is advanceable into the vasculature, the control structure comprising a wire coil 139 that is embedded in the tubing of the connection section (see Figure 1C and [0108-0109]).  The wire coil provides a kink-resistant structure that prevents kinking and excessive bending of the tube [0108-0109].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of the ‘535 claims to have a wire coil that is embedded in the polymer tubing of the connection section, as suggested by Ressemann, in order to prevent excessive bending and kinking of the device during use.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martinet al. (US 2007/0185501) teaches a catheter system comprising a guide catheter and a distal extension attached by a plurality of tethers. 
Peacock (US 2006/0030876) teaches a catheter system comprising a guide catheter and an extension comprising an embolic filter. 
Lehe et al. (US 2004/0254602) teaches a catheter system comprising a guide catheter and an extension comprising an embolic filter. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/           Primary Examiner, Art Unit 3781